     Case 3:19-cv-00353-MMD-WGC Document 24 Filed 03/19/21 Page 1 of 1



1

2

3                                UNITED STATES DISTRICT COURT
4                                       DISTRICT OF NEVADA
5                                                   ***
6      ROBERT SCHNUERINGER,                               Case No. 3:19-cv-00353-MMD-WGC
7                                        Petitioner,                     ORDER
              v.
8
       PERRY RUSSELL, et al.,
9
                                     Respondents.
10

11           Before the Court is Petitioner’s motion for an extension of time (ECF No. 23) for
12    an additional 60 days to file his reply to Respondents’ answer (ECF No. 22). Because the
13    Court finds the motion was made with good cause and not solely for the purposes of
14    delay, the Court will grant the extension.
15           It is therefore ordered that Petitioner’s motion for extension of time (ECF No. 23)
16    is granted. Petitioner shall have until May 8, 2021, to file his reply.
17           It is further ordered that Respondents’ motions for extension of time (ECF Nos. 20,
18    21) are granted nunc pro tunc as of their respective filing dates.
19           DATED THIS 19th Day of March 2021.
20

21
                                                   MIRANDA M. DU
22                                                 CHIEF UNITED STATES DISTRICT JUDGE
23

24

25

26
27

28
